Citation Nr: 1224008	
Decision Date: 07/11/12    Archive Date: 07/18/12

DOCKET NO.  05-13 464	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to an initial rating for posttraumatic stress disorder (PTSD) in excess of 10 percent prior to April 2, 2007, in excess of 30 percent prior to December 22, 2010 and in excess of 70 percent thereafter.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. A. Wasik, Counsel


INTRODUCTION

The Veteran served on active duty from May 1966 to May 1968.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2003 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  

In February 2003, the Veteran submitted a claim of entitlement to service connection for PTSD.  In July 2003, the RO granted service connection for PTSD and assigned a 10 percent evaluation, effective from February 2003.  The Veteran has perfected an appeal with the initial disability evaluation assigned by the RO.  In November 2011, the RO granted an increased rating for the PTSD to 30 percent effective from April 2, 2007 and also granted an increased rating to 70 percent for the PTSD, effective from December 22, 2010.  The Veteran has not indicated that he is satisfied with any of the initial disability evaluations assigned and the issue remains on appeal.  

The Veteran failed to report for a Travel Board hearing which was scheduled in September 2010.  

This case was before the Board in December 2010 when it was remanded for additional evidentiary development.  The issue of entitlement to service connection for a torn quadriceps tendon of the right knee was granted by the Appeals Management Center (AMC) in the November 2011 rating decision.  As that decision represents a full grant, that issue is no longer on appeal.


FINDINGS OF FACT

1.  Prior to December 22, 2010, the service-connected PTSD was productive of, at most, occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  

2.  From December 22, 2010 forward, the service-connected PTSD was productive of, at most, occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking or mood.  

CONCLUSIONS OF LAW

1.  Prior to April 2, 2007, the criteria for an evaluation of 30 percent, but no more, for the service-connected PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2011).

2.  From April 2, 2007 through December 21, 2010, the criteria for an evaluation in excess of 30 percent for the service-connected PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2011).

3.  From December 22, 2010 forward, the criteria for an evaluation in excess of 70 percent for the service-connected PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2011)) redefined VA's duty to assist the appellant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011). 

The notice requirements of the VCAA require VA to notify the Veteran of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain. 38 C.F.R. § 3.159(b) (2011).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule). 

This appeal stems from the original award of service connection for PTSD where the Veteran has disagreed with the initial disability evaluation assigned.  In Dingess, the United States Court of Appeals for Veterans Claims (Court) held that in cases in which service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess, 19 Vet. App. at 490-91; see also 38 C.F.R. § 3.159(b) (2010).  Thus, because the claim for service connection was granted, VA's duty to notify in this case has been satisfied.  See generally Turk v. Peake, 21 Vet. App. 565 (2008) (where a party appeals from an original assignment of a disability rating, the claim is classified as an original claim, rather than as one for an increased rating); see also Shipwash v. Brown, 8 Vet. App. 218, 225 (1995); see also Fenderson v. West, 12 Vet. App. 119 (1999) (establishing that initial appeals of a disability rating for a service-connected disability fall under the category of "original claims").  The Board notes the Veteran was provided notice concerning his request for a higher rating in an October 2008 letter.  The case was readjudicated in November 2011.

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the appellant.  Specifically, the information and evidence that have been associated with the claims file include the reports of VA examinations, post service treatment records, and lay statements.  Records from Virtual VA were also reviewed.  

The Veteran was awarded Social Security disability benefits in February 2001, more than two years prior to the submission of the current claim, which was received in February 2003.  Social Security records, other than the February 2001 decision, have not been associated with the claims file.  The Board finds that attempts to obtain this evidence are not required.  The Social Security records are dated several years outside the appeal period and, significantly, the Social Security decision is totally devoid of any reference to mental disorders.  Furthermore, the evidence of record demonstrates that the Veteran did not seek treatment for mental disorders until July 2002.  The Board finds there is no reasonable possibility that Social Security records dated two or more years prior to the effective date would include evidence which changes the outcome of this decision in the Veteran's favor.  Accordingly, remand to obtain such records is unnecessary.  See Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010) ("When a SSA decision pertains to a completely unrelated medical condition and the veteran makes no specific allegations that would give rise to a reasonable belief that the medical records may nonetheless pertain to the injury for which the veteran seeks benefits, relevance is not established.")

As discussed above, the VCAA provisions have been considered and complied with.  The appellant was notified and aware of the evidence needed to substantiate this claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  The Veteran has been an active participant in the claims process by reporting for VA examinations and submitting evidence and argument.  Thus, the Veteran has been provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notice is not shown to have affected the essential fairness of the adjudication or to cause injury to the claimant.  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.  See Conway, supra; Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998). 


Factual background

In July 2002, the Veteran reported that he was troubled on a daily basis by a buddy who died in Vietnam.  He often had unpleasant dreams of Vietnam and had memories of the war on virtually a daily basis.  He denied feeling unusually anxious or depressed.  He did not have difficulty managing his anger.  Vietnam memories and dreams had become increasingly intrusive since the Veteran became unable to work and was divorced.  The Veteran denied any legal history.  The Veteran had been divorced for 17 years.  He had a good relationship with his children and grandchildren and also had a few friends.  Mental status examination revealed that grooming and hygiene were good.  Speech was normal in rate, tone and volume and all verbal communications were relevant and coherent.  Memory functions were generally within normal limits.  Mood was mildly anxious with appropriate, well regulated affect.  No psychotic features were evident or reported during the interview.  There were no signs of dangerousness to self or others.  The Axis I diagnosis was PTSD.  A Global Assessment of Functioning (GAF) of 65 currently and 65 for the last twelve months was assigned.  

In August 2002, it was noted that the Veteran was divorced.  Approximately two years prior, he stopped work due to physical injuries and he began to obsess about Vietnam.  He reported frequent dreams and hyperarousal.  He reported a high startle reflex to loud noises.  He had a good relationship with his two children and his grandchildren.  Mental status examination revealed that speech was coherent and well organized.  There was no indication of psychosis.  Mood was slightly depressed.  The Axis I diagnoses were PTSD and dysthymic disorder.  A GAF of 65 was assigned.  

In December 2002, the Veteran informed a clinician that he had sleep problems and was obsessed about Vietnam.  He had good family relations.  Sleep was the main problem.  There was no suicidal ideation.  

In January 2003, it was noted the Veteran's hygiene and grooming were good.  He was alert and his speech was goal directed.  His mood was neutral and his affect was average.  The Veteran was able to manage his feelings of anger.  He had moderate to severe anxiety related to war information.  Sleep was poor involving both dreams of Vietnam and current situations.  There were no hallucinations.  He denied suicidal ideation as well as homicidal ideation.  

A VA examination was conducted in April 2003.  The Veteran reported that he was forced to retire from his employment three or four years prior due to multiple medical reasons.  He had problems falling asleep and staying asleep with frequent nightmares.  He thought about war on a daily basis.  He had marked survivors guilt.  He avoided crowds, parties and malls though he did report that, one on one, he generally gets along reasonably well with people.  The Veteran described himself as emotionally distant, unexpressive and never allowing himself to get to close to anybody.  There was no history of psychiatric treatment until July 2002 when the Veteran was referred to mental health after a sleep study wherein it was opined the Veteran's insomnia might be psychological.  The Veteran's main problem has consistently been problems with his sleep.  The Veteran retired from employment due to multiple orthopedic injuries and conditions.  He had a good relationship with his children and grandchildren.  

Mental status examination revealed the Veteran was alert and oriented in all three spheres and did not exhibit any signs of psychosis.  The Veteran spoke in a normal tone but his rhythm and rate were somewhat reduced and soft-spoken.  Conversation was relevant, coherent and goal directed.  The Veteran did not appear to be in any acute distress on clinical examination either in terms of manifest anxiety or clinical depression.  He was able to talk about his Vietnam experiences without an obvious amount of distress.  He appeared to be mildly to moderately depressed.  Affect was reasonably well modulated and responsive although somewhat sluggish and passive.  Memory and intellect appeared to be intact.  The overall clinical impression was PTSD that was of moderate intensity overall and had shown some peaked symptomatology over the preceding few weeks due to the Iraq war.  The Axis I diagnosis was PTSD of moderate intensity.  A GAF score of 60 to 65 was assigned.  The examiner opined that there was every reason to believe that the Veteran's symptoms would become less intense as time goes on and the war recedes into the past.  The examiner opined the PTSD resulted in moderate impairment in social, occupational and emotional/psychological adaptability as well as some moderate impediment to smooth and adaptive employability.  Past occupational history was rather stable since the Veteran's symptoms did not occur until he was forcibly retired.  

In December 2003, the Veteran's medication for mood and sleep was increased. The Veteran reported poor sleep, some nightmare, some flashbacks and intrusive thoughts of Vietnam.  Hygiene and grooming were good.  The Veteran was alert and speech was goal directed.  Mood was dysthymic and affect was average.  The Veteran was able to manage his feelings of anger and anxiety.  Sleep was poor with the Veteran only being able to sleep one and a half hours at a time.  There were no hallucinations or intrusive thoughts.  He recently had a flashback.  He had nightmares.  He denied suicidal and homicidal ideation.  

In January 2004, the Veteran reported that he rarely felt depressed and he denied being fearful but did have restless sleep much of the time.  In March 2004, the Veteran reported he was still having difficulty sleeping.  Hygiene and grooming were good.  The Veteran was alert and speech was goal directed.  Mood was neutral and affect was average.  He was able to manage his feelings of anger and moderate anxiety.  Sleep was poor with the Veteran only sleeping for one half to one hour 
at a time when he is woken up by nightmares and flashbacks.  There were no hallucinations or racing thoughts.  He denied suicidal and homicidal ideation.  In April 2004, a depression screen was negative.  In November 2004, the Veteran denied feeling down, depressed or hopeless.  He denied having little interest or pleasure in doing things.  A depression screen was negative.  

In June 2005, the Veteran reported intrusive thinking and disturbed sleep.  He had been watching a lot of news on television.  The Veteran was advised to severely cut back on his watching of war news.  

In April 2007, it was written that the Veteran did not sleep well and his appetite was poor.  This was due to both problems with acid reflux and also due to thoughts, dreams and nightmares of Vietnam.  The Veteran was not going to attend his military reunion as it was too far away.  The Veteran reported he still had dreams, intrusive thoughts and nightmares about Vietnam.  He experienced anxiety during the day.  

In May 2007, it was noted that there was no depressed mood and no suicidal ideation.  

In June 2007, it was written that the Veteran was having problems with his neighbors regarding the property line and also with the neighbor's large dogs.  They were trying to resolve the property dispute through the court system.  

In November 2007, the Veteran reported he thought he was going backwards.  A friend of the family had recently brought over pictures of the Veteran's father from WWII.  As a result, the Veteran's old thoughts about the war had returned.  He was having sleep problems since the man's visit.  

In January 2009, a PTSD screen was positive.  The Veteran reported nightmares, intrusive thoughts, being constantly on guard, watchful or easily startled and also reported he felt numb or detached from others, activities or his surroundings.  

In February 2009, the Veteran reported that his PTSD symptomatology waxes and wanes and comes and goes depending on the level of stress in his life.  He had difficulty with survivors guilt, intrusive recollections of his time in Vietnam, nightmares that awaken him in a cold sweat and great problems with sleeping.  His symptoms had recently increased after speaking with a neighbor who had been wounded in Iraq.  The Veteran denied ever having attempted or seriously thought about suicide.  The Veteran retired in 2000 after multiple difficulties with various parts of his body.  He lived alone and had a few friends.  He had contact with his children and grandchildren.  Mental status examination revealed the Veteran was alert and oriented in all three spheres.  He showed no signs of psychosis.  Speech was generally normal in tone, rhythm and rate.  Conversation was generally relevant and coherent.  Mood appeared to be slightly depressed.  Affect was responsive and reasonably well modulated.  Memory and intellect were intact.  The overall impression was PTSD showing increased symptomatology.  The diagnosis was moderately severe PTSD.  A GAF score of 50 was assigned.  The Veteran had not been treated for psychological problems since November 2007 and had not been taking medication for a long time.  

In April 2009, it was noted the Veteran was treated for PTSD from 2002 to 2005.  At that time, he was doing much better and did not come back for follow up.  He recently was having recurrence of PTSD symptoms along with depressive symptoms.  He had trouble falling asleep and staying asleep.  Appetite had been poor.  He had been a little more isolated.  He admitted to anhedonia.  The main trigger seemed to be the death of a neighbor who used to spend a lot of time at his house.  The neighbor died in November 2008.  He had not been spending as much time with friends.  He had a close family.  Mental status examination revealed the Veteran was oriented in all three spheres.  Speech was coherent and thoughts were well organized.  He was not suicidal or homicidal.  Insight and judgment were good.  Concentration was adequate.  Mood was depressed and affect was appropriate.  The Veteran denied auditory or visual hallucinations.  He was not delusional.  The Axis I diagnoses were PTSD and depressive disorder.  A GAF of 59 was assigned.  

On VA examination in December 2010, the Veteran reported he had trouble falling and staying asleep.  He woke up at least 4 or 5 times a week with a nightmare about Vietnam and especially more so as he had gotten older.  He was overwhelmed with guilt over having killed other people, considering himself to a be murderer and also feeling guilty over having survived when others did not.  He thinks about the war "constantly" and avoids things that remind him of war as much as he can such as hunting, loud noises and fireworks.  Helicopters and certain sights or sounds cause him to get "goose bumps" and to become extremely uncomfortable.  He does not like to talk or think about the war and is easily startled by loud noises.  He does not like to be around people and avoids crowds.  Over the years he has lost a number of jobs because of becoming involved in physical fights with people who gave him "a hard time" about Vietnam and his service there.  The examiner noted the Veteran indicated that his symptoms have become somewhat more intense as time has gone on.  The Veteran reported he was arrested once for assault when he was working at Armco in 1999 but the charges were dismissed, though he did lose his job.  This altercation was over Vietnam.  The Veteran denies ever having attempted or seriously contemplated suicide.  He worked at Armco between 1984 and the year 2000 when he was fired again because of a fight with somebody over Vietnam.  He has not been employed since.  The Veteran has a girlfriend that he has been seeing for about 12 years.  He spends some of his time with his daughter and some time in his own place.  The Veteran was married in 1969 to 1985 and has 2 children with whom he does have contact.  

Mental status examination revealed the Veteran was alert, oriented in all 3 spheres, in good contact with routine aspects of reality and showed no signs or symptoms of psychosis.  He spoke generally in normal tones, rhythms, and rates.  His conversation was generally relevant and coherent.  Mood was one of moderate depression.  His affect was sluggish and under responsive but not completely flattened.  He had a decent sense of humor.  He spoke about Vietnam in an open and honest manner that caused him to be very distressed about some of the things that he experienced there which he describes as unbelievable and incredible and overwhelming.  Memory and intellect appeared to be intact and of average capacity. Insight and judgment with regard to normal everyday affairs is unhampered.  The examiner opined the overall clinical impression is one of moderately severe to severe PTSD that currently is unfortunately untreated.  The Axis I diagnosis was moderately severe to severe PTSD.  A GAF score of approximately 45-50 was assigned.  The examiner opined the Veteran was showing evidence of longstanding PTSD that is mostly severe in nature and for which he has not received any formal psychiatric treatment for more than 5 years.  The examiner opined there is no question that the Veteran's symptoms might ameliorate to some extent with treatment, but it is also very clear that his PTSD is so severe that he is going to have significant to severe difficulties in occupational, emotional/psychological and social functioning as he has for many decades.  His PTSD is far more severe than a mere mild case and will continue to be so indefinitely.  

In January 2011, a depression screen was negative.  The Veteran reported he had had little interest or pleasure in doing things for several days.  He also indicated he felt down, depressed or hopeless for several days.  The Veteran denied suicidal ideation.  

In April 2011, the Veteran reported he was anxious during the day.  He had no problem falling asleep but had problems staying asleep.  He had nightmares and recurrent thoughts of a friend.  The Veteran was anxious but not suicidal.  Mood was neutral.  There was no psychosis.  

Increased rating criteria

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are:  interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where the appellant has expressed dissatisfaction with the assignment of an initial rating following an initial award of service connection for that disability, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).

The service-connected PTSD has been evaluated as 10 percent disabling, 30 percent disabling and 70 percent disabling at different times under the General Rating Formula for Mental Disorders.  

Under these criteria, a 10 percent rating is assigned for occupational and social impairment due to mild or transient symptoms with decrease in work efficiency and ability to perform occupational tasks only during periods of significant stress, or symptoms controlled by continuous medication.  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 30 percent rating is warranted where there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).  Id.

A 50 percent rating is warranted where there is occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id.

The next higher rating of 70 percent is assigned where the disorder is manifested by occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech that is intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and an inability to establish and maintain effective relationships.  Id. 

A 100 percent rating requires total occupational and social impairment due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss of names of close relatives, own occupation or own name.  Id.

Analysis

The Board finds that, prior to April 2, 2007, the service-connected PTSD was manifested primarily by complaints of problems with sleep.  There were also intermittent problems with intrusive thoughts.  Some depressed mood and 
anxiety were also reported and observed by clinicians.  The Board finds this symptomatology more nearly approximates a 30 percent disability evaluation under the pertinent rating criteria.  Chronic sleep impairment, depressed mood and anxiety are all included as appropriate criteria for assignment of a 30 percent evaluation under Diagnostic Code 9411 and application of the General Rating Formula for Mental Disorders.  

A rating in excess of 30 percent is not warranted prior to April 2, 2007 as the only enumerated symptomatology for a 50 percent evaluation which the Veteran demonstrated would be a disturbance of mood.  However, the Board finds this symptomatology is contemplated under the 30 percent evaluation for depressed mood.  There is no indication in the claims file that the depressed mood (or any of the Veteran's other mental disorder symptoms) was productive of more than moderate industrial incapacity during the pertinent time period.  The evidence of record demonstrates that the Veteran retired in 2000 as a result of orthopedic problems.  The only evidence which addresses the Veteran's employability with regard to mental disorders is the single reference to the PTSD resulting in moderate impairment in occupational adaptability at the time of the April 2003 VA examination.  There is no evidence in the claims file that the Veteran sought employment during the pertinent time period but was rejected due to mental problems or that the Veteran even sought employment at all at any time during the appeal period.  Furthermore, the Veteran's own comments made during the appeal period suggest that his employment problems were caused by disorders other than the service-connected PTSD.  It was not until much later in 2010 that the Veteran first alleged that he lost any employment as a result of his mental disorder.  The lack of the probative value of this most recent statement is addressed below.  The Board finds the evidence of record demonstrates that the Veteran's problems with employability were the result of disorders other than the PTSD during this time period.  

The evidence of record demonstrates some social impairment in that the Veteran alleged he had problems with crowds and people.  However, the evidence also demonstrates that, during the entire appeal period, the Veteran consistently reported he had good relations with his children and grandchildren and also demonstrated that he had some friends.  He also had a girlfriend during the entire appeal period.  Significantly, 38 C.F.R. § 4.126 (b) specifically dictates that ratings are to consider the extent of social impairment but shall not assign an evaluation solely on the basis of social impairment.  The Board finds an increased rating is not warranted based on the Veteran's social impairment.  

One factor for consideration is the Global Assessment of Functioning (GAF) score, which is a scale reflecting the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, Fourth Edition (DSM-IV)); see also Richard v. Brown, 9 Vet. App. 266 (1996).  The majority of the GAF scores assigned prior to April 2, 2007 support the Board's determination that the symptomatology manifested during this time warrants, at most, a 30 percent evaluation.  

GAF scores ranging between 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  GAF scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  See DSM IV.

The GAF scores assigned prior to April 2, 2007 were primarily 65, but there was also one score between 60 and 65.  The Board finds the single reference to a GAF score as low as 60 but also up to 65 at the time of the April 2003 VA examination does not support a finding that a rating in excess of 30 percent is warranted.  The examination report, in addition to the GAF score of 60-65 also includes the assessment that the PTSD was productive of moderate impairment in social and occupational functioning.  Significantly, as set out above, other than this reference, there is no evidence during the pertinent time period indicating the Veteran had trouble with employment due to his mental disorder.  The Board finds the evidence of record, dated prior to April 2, 2007 more nearly approximates a 30 percent disability rating under Diagnostic Code 9411.  

The Board finds that, from April 2, 2007 to December 21, 2010, a rating in excess of 30 percent is not warranted.  The evidence of record demonstrates that the Veteran's primarily complaint was again problems with his sleep.  He also reported intrusive thoughts and anxiety.  Slight depression was noted in February 2009 and anhedonia in April 2009.  Startle response was also reported.  While there again evidence of disturbance of mood, such is contemplated in the 30 percent rating assigned, and there is no indication during the pertinent time period that this was productive of any occupational impairment.  As set out above, the most credible evidence indicates the Veteran retired in 2000 due to orthopedic problems.  He had some self-reported impairment in his social interactions but an increased rating cannot be based solely on impairment in social interactions.  The Board finds the symptomatology noted during the pertinent time period more nearly approximates a 30 percent evaluation.  

There was no evidence of flattened affect, circumstantial, circumlocutory or stereotyped speech, panic attacks, difficulty in understanding complex commands, impairment of short- and long-term memory, impaired judgment, impaired abstract thinking, as suicidal ideation, obsessional rituals, speech that is intermittently illogical, obscure, or irrelevant, near-continuous depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control; spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances, gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene), disorientation to time or place or memory loss of names of close relatives, own occupation or own name.  

There was evidence that the Veteran had conflicts with his neighbors but also evidence that he was working the problems out through the judicial system.  The Board finds there was no evidence of impaired impulse control.  The Veteran has consistently indicated he was able to control his anger.  During the entire time, the Veteran was able to maintain effective relationships with his children, grandchildren and girlfriend.  He also reported having a few friends.  The Board finds the Veteran's social impairment was relatively low during the pertinent time period.  

The Board notes that a GAF score of 50 was assigned in February 2009.  GAF scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  See DSM IV.  In the current case, the Board finds the assignment of the GAF of 50 does not, in and of itself, support a rating in excess of 30 percent.  While the Rating Schedule does indicate that the rating agency must be familiar with the DSM IV, it does not assign disability percentages based solely on GAF scores.  See 38 C.F.R. § 4.130 (2011).  

The clinician did not explain the basis for the assigned GAF score of 50.  The Veteran's speech was normal, he was alert and oriented, his mood was only slightly depressed, his memory was intact, he denied suicidal thoughts, and his affect was responsive.  Suicidal ideation was not mentioned and it was noted he had contact with family and a few friends.  Less than two months later, a psychiatrist assigned a GAF score of 59 largely on the same symptomatology.  As noted above, the Veteran retired due to physical problems, and there is no evidence indicating the Veteran attempted employment unsuccessfully or was denied employment due to symptoms associated with his PTSD during this period.  Despite the GAF score of 50, the Board finds the preponderance of the competent, persuasive evidence demonstrates that the PTSD symptomatology did not interfere with the Veteran's social and occupational functioning beyond that contemplated by the 30 percent rating assigned during this period.  

The Board finds that, from December 22, 2010 forward, a rating in excess of 70 percent is not warranted at any time.  The evidence of record consistently demonstrates that the Veteran was able to maintain effective relationships with his girlfriend, children, grandchildren and some friends.  There is no evidence of record of the presence of any of the enumerated criteria set out under the 100 percent evaluation for mental disorders or that his symptoms best approximated the criteria for a 100 percent evaluation.  There is no evidence of record indicating that the service-connected PTSD is productive of gross impairment in thought processes or communication.  Mental status examination has consistently demonstrated that the Veteran's thought processes were logical and coherent.  The Veteran has denied experiencing delusions or hallucinations and no health care professional has indicated that the Veteran experiences such symptomatology.  The Veteran consistently denied suicidal or homicidal ideation.  There is no evidence of record demonstrating that the service-connected PTSD is productive of an intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene).  Furthermore, there is no evidence of record demonstrating that the service-connected disability is productive of the Veteran being disoriented to time or place; or that he experiences memory loss of the names of close relatives, his own occupation or his own name.  The Board finds the competent evidence of record demonstrates that the Veteran does not meet or approximate the criteria for a 100 percent evaluation at any time during the appeal period.  

While the Veteran alleges that he lost his job due to conflicts over Vietnam, these allegations were first advanced at the time of the December 2010 VA examination.  Prior statements from the Veteran, as well as the February 2001 Social Security decision all indicated that orthopedic problems or problems other than mental disorders were the cause of his retirement.  This significant change in the Veteran's self-reported history leads the Board to determine that reduced probative value should be accorded the Veteran's self-reported medical and employment history.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed.Cir.2006) (Board can consider bias in lay evidence and conflicting statements of the veteran in weighing credibility).

The Board notes that a veteran need not exhibit "all, most, or even some" of the symptoms enumerated in the General Rating Formula for Mental Disorders to warrant the assignment of a higher rating.  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  Rather, the criteria ("such symptoms as") provides guidance as to the severity of symptoms contemplated for each rating in addition to permitting consideration of other symptoms particular to the Veteran.  Id.  Significantly, the Board cannot identify any other symptomatology attributed to the service-connected PTSD that would change the outcome of this decision.  

The Board has also considered whether the Veteran's disability presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of extra-schedular ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2011); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology and provides for additional or more severe symptoms than currently shown by the evidence; thus, his disability picture is contemplated by the rating schedule, and the assigned schedular evaluation is, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Consequently, referral for extraschedular consideration is not warranted. 

As a final matter, the Board notes the Veteran is already in receipt of a total rating based on individual unemployability.  Accordingly, no further action pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009) is necessary.


ORDER

Entitlement to an initial rating of 30 percent but not higher prior to April 2, 2007, for the service-connected PTSD is granted, subject to the laws and regulations governing monetary awards.  

Entitlement to an evaluation in excess of 30 percent from April 2, 2007 through December 21, 2010 for the service-connected PTSD is denied.  

Entitlement to an initial rating in excess of 70 percent from December 22, 2010 forward for the service-connected PTSD is denied.  




____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


